 

Exhibit 10.5

 

BANK OF THE SIERRA

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is adopted this 1ST day of October, 2002, by and between BANK OF
THE SIERRA, a state-chartered commercial bank located in Porterville, California
(the “Company”), and KENNETH TAYLOR (the “Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.

 

AGREEMENT

 

The Company and the Executive agree as follows:

 

Article 1

 

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Change of Control” means the transfer of shares of the Company’s voting
common stock such that one entity or one person acquires (or is deemed to
acquire when applying Section 318 of the Code) more than 50 percent of the
Company’s outstanding voting common stock.

 

1.2 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.3 “Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the carrier of any individual or group disability
insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

 

1.4 “Early Involuntary Termination” means that the Executive, prior to Normal
Retirement Age, has been notified in writing, that employment with the Company
is terminated for reasons other than an approved leave of absence, Termination
for Cause, Disability, Change of Control or Early Voluntary Termination.

 

1.5 “Early Voluntary Termination” means that the Executive, prior to Normal
Retirement



--------------------------------------------------------------------------------

Age, has terminated employment with the Company for reasons other than
Termination for Cause, Disability, Change of Control or Early Involuntary
Termination.

 

1.6 “Effective Date” means October 1, 2002.

 

1.7 “Normal Retirement Age” means the Executive attaining 65 years of age.

 

1.8 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

 

1.9 “Plan Year” means a twelve-month period commencing on October 1 and ending
on September 30 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.

 

1.10 “Termination for Cause” See Article 5.

 

1.11 “Termination of Employment” means that the Executive ceases to be employed
by the Company for any reason, voluntary or involuntary, other than by reason of
a leave of absence approved by the Company.

 

Article 2

 

Lifetime Benefits

 

2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.

 

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is $75,000
(Seventy-Five Thousand Dollars). The Company’s Board of Directors, in its sole
discretion, may increase the annual benefit under this Section 2.1.1; however,
any increase shall require the recalculation of Schedule A.

 

2.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments commencing with the month following
the Executive’s Normal Retirement Date, paying the annual benefit to the
Executive for a period of 15 years.

 

2.1.3 Benefit Increases. Commencing on the first anniversary of the first
benefit payment, and continuing on each subsequent anniversary, the Company’s
Board of Directors, at its sole discretion, may increase the benefit.

 

2.2 Early Voluntary Termination. Upon an Early Voluntary Termination, the
Executive will not be eligible for a benefit under this Agreement.

 

2.3 Early Involuntary Termination Benefit. Upon an Early Involuntary
Termination, the



--------------------------------------------------------------------------------

Company shall pay to the Executive the benefit described in this Section 2.3 in
lieu of any other benefit under this Agreement.

 

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Early
Involuntary Lump Sum set forth on Schedule A for the Plan Year ending
immediately prior to Termination of Employment, determined by vesting the
Executive in the Accrual Balance for the Plan Year ending immediately prior to
Termination of Employment. Any increase in the annual benefit under Section
2.1.1 shall require the recalculation of this benefit on Schedule A.

 

2.3.2 Payment of Benefit. The Company shall pay the benefit determined under
Section 2.3.1 to the Executive in a lump sum within 30 days following
Termination of Employment.

 

2.4 Disability Benefit. Upon the Executive’s Termination of Employment prior to
Normal Retirement Age due to Disability, the Company shall pay to the Executive
the benefit described in this Section 2.4 in lieu of any other benefit under
this Agreement.

 

2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Disability
Lump Sum set forth on Schedule A for the Plan Year ending immediately prior to
Termination of Employment (except during the first Plan Year, the benefit is the
amount set forth for Plan Year 1), determined by vesting the Executive in the
Accrual Balance for the Plan Year ending immediately prior to Termination of
Employment. Any increase in the annual benefit under Section 2.1.1 would require
the recalculation of this benefit on Schedule A.

 

2.4.2 Payment of Benefit. The Company shall pay the benefit determined under
Section 2.4.1 to the Executive in a lump sum within 30 days following
Termination of Employment.

 

2.5 Change of Control Benefit. Upon a Change of Control, followed within twelve
(12) months by the Executive’s Termination of Employment for reasons other than
death, Disability or retirement, the Company shall pay to the Executive the
benefit described in this Section 2.5 in lieu of any other benefit under this
Agreement.

 

2.5.1 Amount of Benefit. The benefit under this Section 2.5 is the Change of
Control annual Installment set forth on Schedule A, determined by vesting the
Executive in the Normal Retirement Benefit described in Section 2.1.1. Any
increase in the annual benefit under Section 2.1.1 shall require the
recalculation of this benefit on Schedule A

 

2.5.2 Payment of Benefit. The Company shall pay the annual benefit determined in
Section 2.4.1 to the Executive in 12 equal monthly installments commencing with
the month following Termination of Employment, paying the annual benefit to the
Executive for a period of 15 years.



--------------------------------------------------------------------------------

2.5.3 Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3

 

Article 3

 

Death Benefits

 

3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive’s beneficiary the
split dollar death benefit described in the Split Dollar Agreement attached as
Addendum A between the Company and the Executive in lieu of any other benefit
under this Agreement.

 

3.2 Death During or After Payment of a Benefit. If the Executive dies during or
after payment of any benefits under Article 2 of this Agreement, the Company
shall cease paying the remaining benefit, if any, and shall then pay to the
Executive’s beneficiary the split dollar death benefit described in the Split
Dollar Agreement attached as Addendum A between the Company and the Executive.

 

3.3 Death After Termination of Service But Before Payment of a Benefit
Commences. If the Executive is entitled to a benefit under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall not pay said benefit, but in lieu thereof, shall pay to the
Executive’s beneficiary the split dollar death benefit described in the Split
Dollar Agreement attached as Addendum A between the Company and the Executive.

 

Article 4

 

Beneficiaries

 

4.1 Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and received by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.

 

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.



--------------------------------------------------------------------------------

 

Article 5

 

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive’s employment for:

 

(a) Gross negligence or gross neglect of duties;

 

(b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Company; or

 

(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive’s employment and
resulting in an adverse effect on the Company.

 

5.2 Suicide or Misstatement. The Company shall not pay any benefit under this
Agreement if the Executive commits suicide within three years after the date of
this Agreement. In addition, the Company shall not pay any benefit under this
Agreement if the Executive has made any material misstatement of fact on an
employment application or resume provided to the Company, or on any application
for any benefits provided by the Company to the Executive.

 

Article 6

 

Claims and Review Procedure

 

6.1 Claims Procedure. An Executive or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1 Initiation—Written Claim. The claimant initiates a claim by submitting to
the Company a written claim for the benefits.

 

6.1.2 Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

6.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial



--------------------------------------------------------------------------------

is based;

 

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

6.2.1 Initiation—Written Request. To initiate the review, the claimant, within
60 days after receiving the Company’s notice of denial, must file with the
Company a written request for review.

 

6.2.2 Additional Submissions—Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6.2.4 Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for



--------------------------------------------------------------------------------

benefits; and

 

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 7

 

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive; however, this Agreement will automatically
terminate if no benefit is payable to the Executive due to the Executive’s
Termination for Cause, Suicide or Misstatement as set forth in Article 5 or upon
an Early Voluntary Termination.

 

Article 8

 

Miscellaneous

 

8.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

8.5 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

 

8.6 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of California, except to the extent preempted by the laws
of the United States of America.

 

8.7 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or



--------------------------------------------------------------------------------

garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

8.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.9 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

(a) Establishing and revising the method of accounting for the Agreement;

 

(b) Maintaining a record of benefit payments;

 

(c) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and

 

(d) Interpreting the provisions of the Agreement.

 

8.10 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement.

 

EXECUTIVE:

     

COMPANY:

 

BANK OF THE SIERRA

/s/    Kenneth Taylor        

--------------------------------------------------------------------------------

     

By

 

/s/    Morris Tharp        

--------------------------------------------------------------------------------

Kenneth Taylor

     

Title

 

Chairman